Citation Nr: 1303094	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-27 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable disability rating for the fracture residuals of the right third metatarsal. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.  

7.  Entitlement to service connection for a right hand injury.  

8.  Entitlement to service connection for a respiratory disorder, to include asthma.



9.  Entitlement to service connection for sleep problems to include nightmares and fatigue.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to December 2007.  His DD Form 214 reflects that he served in the Southwest Asia (SWA) Theater of Operations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that this appeal originally included a claim of service connection for a right shoulder disability.  In October 2012, the RO granted service connection for acromioclavicular joint strain, right shoulder and assigned a 10 percent disability rating.  As the Veteran has not initiated an appeal with respect to the rating, or effective date, assigned to this now service-connected disability, there is no claim pertaining to this disorder before the Board.  Consideration herein is limited to the issues listed on the first page of the present decision.

The Board also notes that recent VA medical records, available through the Compensation and Pension Records Interchange (CAPRI), were uploaded to the Veteran's electronic Virtual VA folder in July 2012 and considered by the RO in the October 2012 Supplemental Statement of the Case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's fracture residuals of the right third metatarsal are primarily manifested by occasional pain, but do not equate to moderate malunion or nonunion of the tarsal or metatarsal bones.

2.  The Veteran does not have hearing loss as defined by VA regulation.  

3.  The Veteran's tinnitus is reasonably shown to have had its origins during his military service. 

4.  The Veteran's in-service back strain was acute and transitory, and a continuing permanent disability was not then present.  He has not submitted or identified competent medical evidence of a current low back disability at any time during the pendency of the appeal.

5.  The Veteran's in-service episode of right knee shin splints was acute and transitory, and a continuing permanent disability was not then present.  He has not submitted or identified competent medical evidence of a current right knee disability at any time during the pendency of the appeal.

6.  The Veteran's in-service episode of left knee patellofemoral pain syndrome was acute and transitory, and a continuing permanent disability was not then present.  He has not submitted or identified competent medical evidence of a current left knee disability at any time during the pendency of the appeal.

7.  The Veteran's claimed symptoms of low back pain and bilateral knee pain are not manifestations of an undiagnosed, chronic multi-symptoms illness or manifestations of a qualifying chronic disability, as result of his military service in the Persian Gulf War.  

8.  At no time during the current appeal period has the Veteran been shown to have residuals of a right hand injury. 

9.  The Veteran's current respiratory disorder, diagnosed as asthma, was not present in service, and there is no competent and credible medical evidence relating it to his military service. 

10.  At no time during the current appeal period has the Veteran been shown to have a chronic disability manifested by sleep problems to include nightmares and fatigue.

13.  The Veteran's claimed symptoms of sleep problems, to include nightmares and fatigue, are not manifestations of an undiagnosed, chronic multi-symptom illness or manifestations of a qualifying chronic disability, as result of his military service in the Persian Gulf War.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for fracture residuals of the right third metatarsal have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.655, 4.71a. Diagnostic Code (DC) 5283 (2012).

2.  The Veteran does not experience hearing loss as defined by VA regulation; the requirements for service connection are not met. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).  

3.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred during his military service. 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 

4.  A low back disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).

5.  A right knee disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).

6.  A left knee disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).

7.  A right hand disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).

8.  A chronic respiratory disorder, to include asthma was not incurred in or aggravated by military service.  Service connection for respiratory/breathing problems to include as due to an undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.655, 3.303, 3.317 (2012). 

9.  Service connection for sleep problems to include nightmares and fatigue as due to an undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in September 2009 of VA's duty to assist him in substantiating his claims under the VCAA, and the effect of this duty upon his claims.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  This letter letters addressed all notice elements.  Nothing more was required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims adjudicated herein.  His in-service and pertinent post-service treatment reports are of record.  Relevant VA examinations of the Veteran's right foot, back, knees, and hearing were obtained in December 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are more than adequate, as they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history and the Veteran's service history to support the conclusions reached.  They also provide sufficient detail to rate the Veteran's service-connected right third metatarsal fracture residuals, including a thorough discussion of the effect of his symptoms on his functioning.  38 C.F.R. § 4.2 (2012); See Abernathy v. Principi, 3 Vet.App. 461, 464 (1992) (citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate).  Accordingly, there is no basis to find that the VA examinations were inadequate, or that a remand for a new examination is required. 

The Veteran has challenged the adequacy of the recent 2009 VA examination on the basis that the examiner did not look at all of the issues.  While VA did not provide the Veteran with examinations and/or did not obtain medical opinions, as to the origins of the claimed right hand disability or sleep problems, the Board finds that VA had no obligation to do so.  As discussed in further detail below, the Veteran has asserted that service connection for a right hand disability is warranted, but has not provided any real explanation or rationale for his assertion.  There is no evidence averring that an event, injury, or disease occurred in service, and therefore there is nothing in service to which an examiner could link the right hand disability.  The Veteran has also failed to submit or identify any medical evidence showing sleep problems of any kind.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Paralyzed Veterans of America , et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).  

The RO did, however, arrange for the Veteran to undergo VA examinations of his right third metatarsal and respiratory problems in September 2012, however he failed to appear for them and did not provide a justification for his failure to report, or otherwise indicate a willingness to appear for examination.  

Individuals for whom an examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.326(a).

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause fails to report for such examination, or reexamination action in accordance with this section shall be taken.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  

There is no indication that the Veteran did not receive notice of the VA examinations and neither he nor his representative has requested that the examinations be rescheduled.  While VA has a duty to assist the Veteran in the development of his claims, he has a duty to cooperate with VA.  See Wood v. Derwinksi, 1 Vet. App. 190 (1991).  Given the RO actions and the Veteran's choice not to submit to VA examination, the Board finds that VA has no remaining duty under the VCAA with regard to a medical examination and opinion in conjunction with the right third metatarsal and respiratory disorder claims.  The appeal will be based on the evidence of record.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

II.  Law and Analysis for Increased Ratings

A.  Right Third Toe

The Veteran contends that his service-connected right third metatarsal fracture residuals are more disabling than reflected in the current noncompensable disability rating. 

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit-of-the-doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In a February 2010 rating action, service connection was granted for residuals, right third metatarsal fracture and a noncompensable disability rating was assigned under DC 5283.  The Veteran has disagreed with the evaluation assigned.  

Under DC 5283, malunion or nonunion of the tarsal or metatarsal bones is assigned a 10 percent evaluation where it is moderate, a 20 percent evaluation where it is moderately severe, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a.  Similarly, under DC 5284, other foot injuries are assigned a 10 percent evaluation if the disability is moderate, a 20 percent evaluation if the disability is moderately severe, or a 30 percent evaluation if the disability is severe.  Id.  Much of this distinction here is inconsequential because the rating criteria under both diagnostic codes are essentially identical in using the terms "moderate, moderately severe, and severe" to describe the extent of resulting functional impairment.  Therefore, the same schedular rating will follow regardless of which of these diagnostic codes are used.  

The Board observes that the words "moderate," "moderately severe," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  

Under the provisions of 38 C.F.R. § 4.31, in every instance where the schedule does not provide for a 0 percent rating, such an evaluation will be assigned when the requirements for a compensable evaluation have not been met.

As noted in the Introduction, the RO arranged for the Veteran to undergo VA examination in September 2012.  However, he failed to report for the scheduled examination.  The Veteran's failure to cooperate with the requested VA examination served only to deprive the VA of critical, clarifying medical evidence which might have helped determine whether he met the scheduler criteria for a higher disability rating.  

Normally when an examination is scheduled in conjunction with a claim for increase and a veteran fails to report for the examination, the claim shall be denied.  38 C.F.R. § 3.655(b).  However, this is an initial rating claim where the claim for increase has been on appeal since the claim for service connection was granted.  Therefore, in order to afford the Veteran every consideration with respect to the present appeal, the Board will consider the Veteran's claim for increase based on the evidence of record as if it was an original compensation claim.  Unfortunately, the only available evidence shown to have been based upon a thorough examination of the Veteran and a review of the medical record is the December 2009 VA examination report.  

The 2009 VA examination report shows the Veteran fractured his right third toe in boot camp.  He was given a cast and placed on medical rehabilitation for two months.  He was later able to complete his boot camp training.  He recalled no other trauma to the right foot.  He complained that his right toe flares up about once a month, usually late in the day and consists of painful bending of his toes.  Exacerbating factors included activities, heavy lifting and walking.  Relieving factors were ice and rest.  There was no swelling.  The Veteran used no assistive devices and wore boots while working.  Since service, he had not been seen for his right foot in any way.  His activities of daily living were independent and he had not missed any days off from his current job.  

Examination of the right foot showed no bony deformity, scars or ulcerations.  Pulses were 2+ and bilaterally symmetric.  Nail beds were normal with good capillary refill.  There was no pain with palpation around the third metatarsal and no swelling noted.  The Veteran was able to wiggle his toes without difficulty and stand on the balls of his feet.  There was no evidence of pes planus and no tenderness to palpation of the Achilles tendons, which were aligned symmetrically.  X-rays of the right foot were normal.  The clinical impression was right third metatarsal fracture with no residuals.  

Since the December 2009 VA examination, and the issuance of the February 2010 rating decision, there are no treatment records pertaining to the Veteran's right third toe disability that have been associated with the claims folder.  

Applying the regulations to the facts in the case, the Board finds that the evidence is against the assignment of a compensable disability rating for the Veteran's right third toe.  Both the medical evidence and the Veteran's statements reflect that the predominant symptom appears to be occasional flare-ups of pain, which purportedly causes painful bending of his toes.  However, for purposes of evaluating this disorder the subjective descriptions must be reviewed in light of the objective findings.  In this respect, the evidence of record does not show any treatment for the right third toe.  In fact, the only objective clinical findings are from the 2009 VA examination report, which are negative for any medical evidence of residual impairment of the right third toe suggestive of a compensable disability evaluation.  There was no indication of bony deformity and there was no objective evidence of painful motion, fatigue, lack of endurance, instability, or gait abnormality.  Here the Board is faced with evidence of minimal, if any, objective clinical findings associated with fracture residuals of the right third toe and a diagnostic code that requires moderate symptomatology in order to assign a compensable evaluation under either Diagnostic Codes 5283 or 5284.  

The Board has also considered DeLuca v. Brown, 8 Vet. App. 202 (1995, in reaching its conclusion in this case.  However, the record does not include evidence that is both credible and persuasive documenting any additional functional limitation which would warrant a compensable rating under the applicable rating criteria.  The Veteran's disability, which primarily has been reported to cause pain with walking or prolonged standing, he has remained fully ambulatory and functional.  Moreover neither the Veteran nor any examiner has established that pain or flare-ups result in functional loss that would equate to a moderate level of disability.  

As such, the provisions of 38 C.F.R. §§ 4.40, 4.45 have been considered, but they do not provide a basis for the assignment of a compensable rating.  Although the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not require a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the noncompensable disability rating adequately compensates the Veteran for any painful motion and functional loss.  

Higher ratings may also be assigned to several other foot disabilities, if shown.  These are flatfoot (DC 5276), weak foot (DC 5277), claw foot (DC 5278), metatarsalgia (DC 5279), hallux valgus (DC 5280), and hammertoe (DC 5282).  38 C.F.R. § 4.71a (2012).  However, the medical evidence does not show that any of these conditions have been demonstrated and shown to be a manifestation of the service-connected disability, and the Veteran does not claim that any of them are present.  

Thus, the criteria for the assignment of a compensable disability rating for the service-connected right third metatarsal fracture residuals are not met.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected right third toe fracture residuals, but the required manifestations have not been shown in this case.  Moreover, the evidence does not establish that either disorder necessitates frequent periods of hospitalization and the VA examination is void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Although the Board has no reason to doubt that the Veteran's symptomatology adversely impacts his employability, this is specifically contemplated by the ratings currently assigned.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has also carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign higher ratings for right third toe fracture residuals.  The current level of disability shown is encompassed by the assigned ratings and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher evaluations are not warranted at any time during the current appeal.  In reaching this determination, the Board has considered the applicability of staged ratings under Fenderson, supra.  

Finally, the Board recognizes that the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected right third toe fracture residuals prevents him from obtaining and maintaining gainful employment - nor has the Veteran so contended.  At this point, therefore, there is no evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed further.  

III.  Law and Analysis for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Service connection for certain specified chronic diseases, such as sensorineural hearing loss, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal complaints (excluding structural gastrointestinal disorders)) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below.  The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws of the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness or a chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.  

Here the record confirms, that the Veteran had active military service in the Southwest Asia theater of operations during the Persian Gulf War.  As such, the aforementioned Persian Gulf statutory and regulatory provisions are applicable in this case.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit-of-the-doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz supra.

A. Hearing Loss and Tinnitus 

The Veteran contends that he has hearing loss and tinnitus that are directly related to excessive noise exposure during service.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160. 

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Turning to the evidence of record, the Board finds that there is no controversy in this case as to whether the Veteran was exposed to noise trauma in service.  His service personnel records indicate that he served as an automotive organizational mechanic.  In addition, the Veteran's service treatment records include an in-service reference audiogram which was conducted prior to his initial duty in hazardous noise areas.  See December 2003 Reference Audiogram.  Therefore, the Veteran's account of in-service noise exposure appears credible and consistent with the circumstances of his service.  Thus, the Board concedes his exposure to noise in service.  See 38 U.S.C.A. § 1154(a) (West 2002).  

However a finding or diagnosis of hearing loss and/or tinnitus is not shown in service treatment records.  The Veteran's entrance examination in April 2003 showed pure tone thresholds in the left ear of 5, 5, 5, 10, 0 and 20 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hertz (Hz) respectively, and for the right ear at the same frequencies were 15, 5, 10, 5, 0, and 25 decibels.  The December 2003 reference audiogram, nine months later, revealed puretone thresholds in the left ear of 15, 15, 25, 20, 15 and 10 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz respectively, and for the right ear at the same frequencies were 10, 5, 10, 10, 0, and 15 decibels.  

A post-deployment health reassessment report from June 2007, shows that while the Veteran indicated developing various symptoms during his deployment, he specifically denied problems with ringing of the ears.  

An in-service hearing conservation data sheet dated in August 2007 shows pure tone thresholds in the left ear of 20, 20, 25, 20, 20 and 15 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz respectively, and for the right ear at the same frequencies were 25, 20, 20, 20, 25, and 25 decibels.  The examiner noted the significant threshold shifts in the right ear and as a result the Veteran was required to have a 14-hour "noise-free" follow-up test.  That test, conducted the next day, showed improvement with pure tone thresholds in the left ear of 15, 10, 25, 20, 10 and 10 decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz respectively, and for the right ear at the same frequencies were 15, 15, 10, 20, 15, and 20 decibels.  The Veteran indicated problems with hearing loss, but did not mention any problems with tinnitus.

The Board notes that while the elevated thresholds at separation were beyond the range of normal hearing, these shifts were not significant enough to reach the level to be considered a hearing disability (by VA standards) under 38 C.F.R. § 3.385.  

That notwithstanding, when audiometric test results during service do not meet the regulatory requirements for establishing a "disability" at that time, the Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.  In the Veteran's 2009 claim for service connection, he alleged the onset of hearing loss and tinnitus since military service, but notably did not list any dates of medical treatment or evaluation for either disability at any time following service separation.  See VA Form 21-4138 dated September 2009.  

In fact, there are no pertinent records associated with the claims file until December 2009, when the Veteran was referred for a VA audiological examination for the specific purpose of obtaining an opinion as to whether or not his current hearing loss and tinnitus could be related to service.  His chief complaint was difficulty hearing conversations including whispers.  He reported bilateral tinnitus that had its onset in 2003.  The Veteran denied a medical, family or ototoxic drug history of hearing loss.  His noise history included exposure to excessive noise in the form of engines, gunfire, and impacts while serving as a motor team mechanic.  He was provided with and utilized hearing protection.  The Veteran denied a history of recreational noise exposure, but reported a history of occupational noise exposure over the last year while building retaining walls.  He continued to utilize hearing protection.  

Pure tone thresholds for the Veteran's right ear were 25, 20, 20, 20, and 20 decibels at 500, 1000, 2000, 3,000, and 4000 Hz, respectively, and for the left ear at the same frequencies were 25, 20, 25, 25, and 15 decibels.  Speech audiometry revealed speech recognition ability of 94 percent in both ears.  These test results indicated hearing sensitivity within normal limits bilaterally with the exception of a mild hearing loss at 8000 Hz in the right.  Speech reception thresholds were in agreement with pure tone test results. Word recognition scores were excellent bilaterally.  

The examiner concluded that the Veteran's hearing loss was not caused by or a result of military service.  He explained that multiple audiograms, including those dated in April 2003, December 2003, December 2005, and August 2007, showed the Veteran's hearing sensitivity was within normal limits bilaterally.  Current hearing sensitivity thresholds were also within normal limits at all ratable frequencies in both ears and therefore do not meet the criteria for disability under VA regulations.  In regards to tinnitus the Veteran reported bilateral tinnitus which began in 2003.  The examiner's review of the claims file revealed complaints of occasional bilateral tinnitus at the time of an audiogram in December 2005.  However, on a post-deployment health assessment in June 2007, the Veteran did not report tinnitus related to his deployment.  The examiner also noted that during an August 2007 examination the Veteran reported hearing loss, but did not report tinnitus.  Therefore it was the examiner's opinion the Veteran's tinnitus was not caused by or result of military service.  

In this case, the post-service evidence does not currently show hearing loss as defined by VA regulations.  The measurements of the Veteran's hearing acuity do not satisfy any of the three alternate bases for establishing hearing loss disability under 38 C.F.R. § 3.385.  In other words, the findings do not show a puretone threshold in any critical frequency was 40 decibels or greater, that three or more frequencies were 26 decibels or greater, or that the speech recognition score was less than 94 percent.  Therefore the Veteran does not have hearing loss for which service connection could be awarded for VA purposes, notwithstanding that he may have had noticeable loss of hearing acuity.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  Simply put, in the absence of proof of present disability there can be no valid claim. 

Consequently, the evidence of record does not provide any medical basis for holding that hearing loss was incurred in service.  

With regard to tinnitus, although it was not diagnosed until several years after service and the recent VA examiner concluded that it was not related to military service, the Board is satisfied that it cannot be clearly disassociated from the Veteran's conceded in-service exposure to loud noise.  In reaching this conclusion, the Board acknowledges that there is inconsistent evidence as to whether the Veteran's tinnitus had its onset during military service.  

As noted previously, the VA examiner indicated that his review of service treatment records show a single report of tinnitus in 2005.  Moreover there follows a 2-year period after service discharge in which there is no evidence of tinnitus complaints.  That is to say, there is no corroborative objective evidence on file establishing that the Veteran sought or required treatment or evaluation for tinnitus during the 2 years after service had ended and before the manifestation of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage, supra.  In addition, the record is negative for a medical opinion, including the 2009 VA examination, which links the tinnitus to service.  See Hickson, supra.  

Here, the 2009 VA examiner's conclusion that tinnitus was not caused by or a result of military service is based solely on the Veteran's failure or inability to pinpoint its onset or etiology.  As discussed previously, the VA examiner noted the Veteran complained of tinnitus during a December 2005 in-service audiological examination, but did not make any further complaints thereafter, particularly at separation in August 2007.  It is not clear what report the audiologist reviewed and the Board has been unable to find the December 2005 in-service audiological examination in the claims file, therefore the 2009 VA examination report has reduced probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  

That notwithstanding, of even greater significance to the Board in this matter is the Veteran's conceded in-service noise exposure (as is confirmed by his duties during service) as well as his competent description of continued ringing in his ears since service (assertions that he is competent to make).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, while the medical evidence of record does present questions, it is not so sufficient as to totally reject the Veteran's contentions.  

In light of these facts, the Board finds that the 2009 VA examiner's opinion disassociating the Veteran's tinnitus from his active duty is not particularly probative.  Consequently, the Board resolves all benefit of the doubt in the Veteran's favor and grants service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

B.  Orthopedic Disabilities - Back, Bilateral Knees, and Right Hand

The Veteran is seeking service connection for a low back disability, bilateral knee disabilities, and a right hand injury residuals that he contends began in service.  However, the primary impediment to a grant of service connection is the absence of medical evidence of current disabilities.  Because these claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Service treatment records show that in December 2004, the Veteran was evaluated for left knee pain secondary to prolonged standing or after running.  The clinical impression was patellofemoral pain syndrome.  In May 2006, he was evaluated for complaints of pain that began medially below the right knee into the mid calf, of two weeks duration.  He did not recall any specific incident or injury.  The clinical impression was shin splints.  There are no records of additional follow-up evaluation or clinical findings to suggest that either episode resulted in chronic knee disorders or that provide a basis for such diagnoses.  In fact, a June 2006 pre-deployment health assessment indicates the Veteran was considered in very good health and deployable.  

In April 2007, the Veteran was evaluated for complaints of low back pain of five days duration with no clear mechanism of injury.  However he did note the possibility that he had strained his back 10 months prior while lifting a pack.  The clinical impression was low back strain.  

Also of record is a post-deployment health reassessment in June 2007, which shows the Veteran indicated that he developed symptoms of swollen, stiff, painful joints and back pain, during his deployment.

At service separation in August 2007, the Veteran indicated a history of recurrent back pain/problems and shin splints, which the examiner noted were NCD (not considered disabling).  

The Veteran's service treatment records show he did not indicate any specific right hand complaints during service, and none are documented. 

When examined by VA in December 2009, the Veteran stated that his knees began bothering him in about 2006 while he was in Iraq.  He had no specific injury or traumatic event that he recalled, but noted that he had some intermittent swelling and pain with movement.  He was evaluated, but not given any specific diagnosis.  He was not given X-rays or injections, but was placed on light duty for one week.  Since service the Veteran has had no injury or trauma and no further medical evaluation.  His current complaints were of mild to moderate aching and throbbing pain in both knees with occasional swelling.  The examiner referred to service treatment records which showed that in May 2006 the Veteran was diagnosed with shin splints on the right only and was given limited duty.  No other treatment is included in the claims file.  Current X-rays of both knees was within normal limits.  The diagnosis was normal right knee and left knee examination.  

Regarding his low back, the Veteran denied any injury or trauma, but did give a history of two motor vehicle accidents prior to service.  He stated that he had developed progressive pain since coming back from Iraq.  He was evaluated medically and treated with Motrin and exercises, but did not receive any kind of imaging studies or X-rays.  Since service he has had no trauma or injury and has not seen a physician regarding his low back.  He complained of continuous mild to moderate discomfort.  He has had no further medical evaluation since service. Current X-rays of the lumbar spine were normal.  The diagnosis was normal lumbosacral spine examination.  

The Board attaches significant probative value to the 2009 opinion, as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's relevant history as contained in medical records from service onward (including his symptoms and responsibilities in service), and discussed the Veteran's symptoms in the context of that history.  The examiner based the opinion on a personal examination of the Veteran that included X-rays of his lumbar spine and both knees, which were unremarkable.  He thus had sufficient facts and data before him.  As a result, he was able to address fully the salient question as to the origin of the Veteran's current claimed back and knee disabilities and their relationship to military service.  Moreover, the claims folder contains no competent medical evidence refuting this opinion.

The Board notes that VA medical records dated from June 2010 to December 2011 show the Veteran's low back pain was stable and not considered severe enough to warrant medication.  The Veteran raised no complaints regarding his knees or his right hand.  

In this case, the evidence of record does not provide any medical basis for holding that the Veteran has current disabilities involving the low back, bilateral knees or right hand that were incurred in service.  There is no disputing the Veteran complained of back and knee problems during service and even noted a history of recurrent back pain and knee trouble at discharge, which he is competent to report and is credible in this regard.  However pain, while the type of symptom capable of lay observation, is not equivalent to diagnoses of actual back, knee, or right hand disabilities.  While the Board does not dispute the Veteran's medical history, merely establishing treatment for symptoms while in service, is not tantamount to granting service connection because there also has to be chronic (meaning permanent) residual disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent evidence to exist).  

A clinical finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  The Veteran's complaints made during VA examination in 2009 were not substantiated by the objective findings reported, which essentially showed no current evidence of low back, bilateral knee or right hand disabilities.  See Sanchez-Benitez supra.  In the absence of clear diagnoses, or abnormalities which are attributable to some identifiable disease or injury during service, an award of service connection is not warranted. 

The notable exception to this rule is 38 C.F.R. § 3.317, which as noted previously, permits service connection of signs and symptoms that are objective indications of qualifying chronic disability.  Joint pain is specifically listed as a manifestation of an undiagnosed or medically unexplained chronic multisymptom illness for which service connection may be granted on the basis of Gulf War service.  Thus, such symptoms are considered precipitating factors rather than a real clinical diagnosis within the meaning of VA regulations.  However, in order for the Veteran to be eligible for service connection for undiagnosed illness based on his Gulf War service in this regard, the symptoms must be manifest to a degree of 10 percent.  

Here, the evidence appears to reflect that no objective indications of a disability related to the Veteran's back and bilateral knee pain have been identified, despite medical evaluations, which has been accomplished since the Veteran first reported the symptoms after service.  In particular, and as the Board has previously discussed in this decision, post-service medical records show the Veteran has not sought or received regular treatment for back or bilateral knee complaints.  Rather, these medical reports reflect a single mention of back pain and the record of that one treatment session indicates that the treating medical professional considered the back pain was stable and did not warrant treatment.  The Veteran's medical history and current examination results clearly show that his back and knee symptoms have not been manifested to a compensable degree at any time after service.  

In sum, the Veteran's subjective complaints involving back pain and bilateral knee pain, without objective indication of the presence of a chronic disability attributable to an undiagnosed illness, do not establish a basis for application of the presumptions afforded to Persian Gulf Veterans under 38 C.F.R. § 3.317.  

C.  Respiratory Disorder

The Veteran seeks service connection for breathing problems, which he contends were caused by environmental hazards (smoke from burning trash and exhaust fumes) from his service in the Persian Gulf War.  In this case, the Board finds that because there are objective indications that he is being treated for asthma, a known clinical diagnosis, to the extent that this claim is for a respiratory problems due to an undiagnosed illness incurred during Persian Gulf service, pursuant to 38 C.F.R. § 3.317, it is precluded.  See also VAOPGCPREC 8-98.  This issue will therefore be considered on a direct service connection basis.

Service treatment records show that in July 2004, the Veteran was evaluated for cough of four weeks duration that was not responding to over-the-counter medications.  Examination revealed positive rhonchi throughout and a few wheezes not cleared with coughing.  A chest X-ray showed the lungs were mildly hyperinflated which could be physiologic or represent obstructive lung disease.  There are no records of additional follow-up evaluation or clinical findings to suggest that this injury resulted in a chronic respiratory disorder or that provide a basis for such a diagnosis.

However a post-deployment health reassessment in June 2007, shows the Veteran indicated that he developed symptoms of chronic cough, chest pain/pressure, and difficulty breathing, during his deployment.  

At service separation in August 2007, the Veteran indicated a history of shortness of breath, from inhaling burning trash in Iraq.  The examiner noted Veteran was able to complete PFT without having to stop secondary to shortness of breath.  The examiner noted the shortness of breath was NCD (not considered disabling).  The Veteran also complained of a chronic cough, which he acknowledged he had not sought treatment for since he believed it to be secondary to smoking cigarettes.  The Veteran admitted to smoking 1/2 pack per day for 10 years.  He was instructed to stop smoking.  

However, there is no indication that the Veteran had a need for continued or ongoing medical care due to any acute respiratory symptoms in the immediate years after service.  Rather, the earliest relevant medical evidence is contained in an VA outpatient treatment record dated in June 2010.  At that time the Veteran presented for a new patient visit complaining of progressive shortness of breath over the past several months with episodes of coughing.  He indicated that he had been watching the news lately about burn pits in Iraq and had concerns about this being the culprit.  He was noted to have stopped smoking three months ago.  The Veteran was referred to the pulmonary clinic for additional evaluation.  A chest X-ray was clear, but pulmonary function tests showed reactive airway disease.  He began treatment for asthma.  The remaining records show the Veteran continued to be seen for asthma management, but do not, in any way, suggest that any respiratory symptomatology originated during military service and no physician has specifically related it to service.  

In this case, the RO considered the medical evidence of record and determined that it would be beneficial for the Veteran to be examined to obtain a current and complete picture of his claimed disabilities.  In September 2012, he was referred for VA examination for the specific purpose of obtaining an opinion as to whether or not any current respiratory disorder, including asthma could be related to service.  However, he failed to report for the scheduled examination, and has not stated a reason why he failed to appear, or requested that it be re-scheduled.  

Unfortunately, the Board is unable to attribute the post-service development of the Veteran's asthma to his military service.  

There is no disputing that the Veteran complained of shortness of breath and a chronic cough during service and even noted such complaints at service discharge, which he is competent to report and credible in this regard.  However shortness of breath and chronic cough while the type of symptom capable of lay observation, is not equivalent to a diagnosis of a chronic respiratory disorder.  Merely establishing treatment for symptoms while in service is not tantamount to granting service connection because there also has to be chronic (meaning permanent) residual disability resulting from that condition or injury.  See Chelte supra.  

Rather the earliest recorded medical history documents a diagnosis of asthma in 2010, three years after the Veteran's separation from service in 2007.  That is to say, there is no corroborative objective evidence on file establishing that the Veteran sought or required treatment or evaluation for respiratory problems in the immediate years after service had ended and before the manifestation of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage, supra.  While not a dispositive factor, the significant lapse in time between service and post-service diagnosis may be considered as part of the analysis of a service connection claim.  See Maxson supra.  In addition, the record is negative for a medical opinion which links the asthma to service.  See Hickson, supra.  

In sum, the Veteran has not established that he had asthma during service or that it is the result of his service; there was no diagnosis of this condition for at least three years after his discharge from service; and he has failed to cooperate in the development of this claim by not reporting for a VA compensation examination or indicating a willingness to report and be evaluated.  Consequently, the evidence of record does not provide any medical basis for holding that a chronic respiratory disorder, including asthma was incurred in service.  

D.  Sleep Problems to include Nightmares and Fatigue

The Veteran is seeking service connection for sleep problems, which he contends developed while he was stationed in Iraq.  However, the primary impediment to a grant of service connection is the absence of medical evidence of a current disability.  See Degmetich supra; Gilpin supra; Brammer supra, and Rabideau supra.

Service treatment records fail to reveal any significant complaints involving sleep problems, nightmares, or fatigue.  The only complaint pertinent to his appeal occurred at a June 2007 post-deployment military examination.  At that examination, the Veteran reported trouble sleeping.  Although at service separation in August 2007, the Veteran again indicated frequent trouble sleeping prior to deployment, this was not considered disabling.

Moreover there is no post-service medical evidence of record that the Veteran is currently being treated, or takes medication, for sleep problems.  See VA examination report dated December 2009 and VA outpatient treatment records dated from June 2010 to December 2011.  Rather these records show that while he has been evaluated for various medical complaints, he did not indicate any specific sleep problems and none are documented.  

Although symptoms such as insomnia, nightmare, and fatigue, are often signs and symptoms of a psychiatric disorder, the Veteran's claim for service connection for an acquired psychiatric disorder is being addressed in the REMAND portion of this decision.  Significantly, he has not received a diagnosis of any other disorder that would possibly account for these complaints.  See Sanchez-Benitez supra.  While the Board does not dispute his complaints and medical history, the Veteran's sleep problems, nightmares and fatigue are, in actuality, merely subjective complaints, none of which has been attributed to an underlying clinical diagnosis.  Based on this evidentiary posture, service connection cannot be awarded.  

As discussed previously, the exception to this rule is 38 C.F.R. § 3.317, which permits service connection of signs and symptoms that are objective indications of qualifying chronic disability.  Sleep disturbances are specifically listed as a manifestation of an undiagnosed or medically unexplained chronic multisymptom illness for which service connection may be granted on the basis of Gulf War service.  Thus, such symptoms are considered precipitating factors rather than a real clinical diagnosis within the meaning of VA regulations.  However, in order for the Veteran to be eligible for service connection for undiagnosed illness based on his Gulf War service in this regard, the symptoms must be manifest to a degree of 10 percent.  

In this regard, although the Veteran has articulated subjective complaints of sleep problems, nightmares and fatigue as evidence of objective indications of chronic disability, the Board cannot ignore the post-service medical records that show he has not sought or received any treatment for sleep problems.  The Veteran's medical history clearly shows that his sleep problems, nightmares, and fatigue have not been manifested to a compensable degree at any time after service.  As such, the requirements for entitlement to service connection for an undiagnosed illness under 38 C.F.R. § 3.317 have not been met. 

E.  Conclusion

In reaching this conclusion, the Board has not overlooked the Veteran's contentions or his statements to healthcare providers.  His primary assertion is that his claimed disabilities are related to service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Thus, to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Veteran is not a medical professional, and his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A veteran generally can report his or her observations concerning symptoms, but in this particular case, the Veteran is not competent to establish a current diagnosis by his lay statements as such would require medical expertise and diagnostic testing in order for a correct diagnosis to be rendered.  In other words, the Veteran's claimed disorders, such as hearing loss and asthma are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment on their etiology.  While the Veteran is competent to report experiencing hearing loss, musculoskeletal pain, breathing problems, and sleep disturbances during service, he is not competent to ascribe these symptoms to a particular diagnosis or, in turn, relate it to his military service.  

Although the Board recognizes the sincerity of the arguments advanced by the Veteran, his contentions as to the etiology/onset of his claimed disabilities are not statements merely about symptoms, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  Jandreau supra & Buchanan supra.  

Accordingly, the preponderance of the evidence is against these claims and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 


ORDER

A compensable disability rating for the fracture residuals of the right third metatarsal is denied. 

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.

Service connection for a low back disability is denied.

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for a right hand injury residuals is denied.

Service connection for a respiratory disorder, to include asthma is denied.

Service connection for sleep problems to include nightmares and fatigue is denied.  


REMAND

The Veteran is seeking service connection for psychiatric symptoms that he believes are related to events during service.  For the reasons set forth below, the Board has determined that additional development is required.  

The Veteran has recently been diagnosed with major depressive disorder with anxiety.  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in December 2011.  This report, in conjunction with the Veteran's assertions, indicate that the Veteran may have a psychiatric disorder that is related to service.  Review of the claims folder indicates that the Veteran has not been afforded a VA examination.  Given the absence of an adequate medical opinion addressing whether a medical nexus exists between his recently diagnosed depression with anxiety and his military service, additional development is needed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, ongoing pertinent treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

The Board notes that the RO originally adjudicated the claim solely on a secondary basis due to a misreading the Veteran's August 2009 VA Form 21-526.  However, upon further review of the evidence of record suggest that direct service connection is being asserted.   At the time he submitted his claim he indicated that he was seeking entitlement to service connection for depression "due to the fact I feel like I can't go any place."  He further explained that he was "depressed like I'm stuck and I'm not going nowhere with my life."  Also of record is an August 2011 VA treatment record which shows the Veteran reported noticing symptoms of anxiety, low mood, and poor concentration since his time in the Marines.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records not already in the claims file relating to recent psychiatric treatment.  Document the attempts to obtain such records. The Board is particularly interested in any pertinent treatment that the Veteran may have received since December 2011. 

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his psychiatric disorder.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  Complete rationale for all opinions should be provided in the examination report. The examiner should identify all currently diagnosed psychiatric disorders.

For any psychiatric disorder, including depression with anxiety, diagnosed on examination, the examiner should provide an opinion addressing whether it is at least as likely as not, i.e., a 50 percent probability or greater, traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service or is in any other way causally related to his military service.  The examiner should also acknowledge and discuss any of the Veteran's statements asserting continuity of psychiatric problems since service. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training). 

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, on a direct basis.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include all evidence submitted since the October 2012 supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


